COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:          Sunbelt Securities, Inc., Jeanine Fisher, Cheryl Brown, The
                              Fisher Group, and Monique Mandell v. David Mandell &
                              Raymond J. Black, Administrator of the Estate of William
                              Mandell, Deceased
Appellate case number:        01-21-00209-CV
Trial court case number:      473747-402
Trial court:                  Probate Court No. 1 of Harris County
        On April 28, 2021, appellants, Sunbelt Securities, Inc., Jeanine Fisher, Cheryl
Brown, and The Fisher Group (the “Sunbelt appellants”), filed a notice of appeal from the
trial court’s April 9, 2021 order denying the Sunbelt appellants’ motion to compel
arbitration. On April 29, 2021, appellant, Monique Mandell (“Mandell”), similarly filed a
notice of appeal from the trial court’s April 9, 2021 order denying Mandell’s motion to
compel arbitration.
       On May 3, 2021, the Sunbelt appellants filed an “Emergency Motion for Stay
Pending Appeal of Order Denying Arbitration,” requesting that this Court stay the trial
court proceedings “including all pre-trial proceedings and discovery, pending appeal to the
extent the trial proceedings touch or are related to [a]ppellee David Mandell’s and
[a]ppellee Administrator Raymond J. Black’s claims against” the Sunbelt appellants. On
May 18, 2021, we issued an order granting the Sunbelt appellants’ emergency motion for
stay, specifically staying the trial court proceedings related to claims asserted against the
Sunbelt appellants, including counts IV, V, VI, VII, VIII, IX, X, XI, XII, XIII, and XIV in
appellee, David Mandell’s Third Amended Petition and Application for Temporary
Restraining Order and Temporary and Permanent Injunctions (and as joined by appellee,
Raymond J. Black, administrator of the Estate of William Mandell). The stay imposed by
our May 18, 2021 order was limited to stay the proceedings only in connection with the
claims specifically identified, and to the extent they “touch or are related to” the Sunbelt
appellants.
      Also, on May 18, 2021, Mandell filed an “Emergency Motion for Stay Pending
Appeal of Order Denying Arbitration.” On May 20, 2021, appellee Black filed a response
in opposition to Mandell’s emergency motion for stay. In her emergency motion to stay,
Mandell seeks the following relief from this Court:
       [T]he Sunbelt [appellants] and Monique Mandell ask the Court to stay the
       proceedings related to the following claims asserted against them by
       [a]ppellee David Mandell (and joined by Mr. Black, the Administrator) in
       Mr. Mandell’s Third Amended Petition (E[xhibit] 2): a. Count IV: Breach of
       Fiduciary Duty (Defendant Sunbelt); b. Count V: Breach of Fiduciary Duty
       (Defendant Sunbelt); c. Count VI: Breach of Fiduciary Duty (Defendant
       Fisher); d. Count VII: Conspiracy (Defendants Monique [Mandell], Leonard,
       and Fisher); e. Count VIII: Aiding and Abetting Breach of Fiduciary Duty
       by Defendant Sunbelt (Defendants Monique [Mandell] and Leonard); f.
       Count IX: Aiding and Abetting Breach of a Fiduciary Duty by Defendant
       Fisher (Defendant Monique [Mandell] and Leonard); g. Count X: Tortious
       Interference with a Contract (All Defendants); h.[] Count XI: Conversion
       (Defendant Monique [Mandell]); i. Count XII: Negligent Misrepresentation
       (Defendants Fisher and Sunbelt); j. Count XIII: Fraud (Defendants Fisher,
       Sunbelt, and Monique [Mandell]); and k. Count XIV: Promissory Estoppel
       (Defendants Fisher and Sunbelt).
       Notably, Mandell’s motion seeks the same relief as the relief requested in the
Sunbelt appellants’ emergency motion to stay. Because Mandell seeks the identical relief
as the Sunbelt appellants, she necessarily requests, in part, a stay of claims that have not
been asserted against her and that this Court has already stayed pursuant to its May 18,
2021 order granting the Sunbelt appellants’ emergency motion to stay.
       Accordingly, Mandell’s emergency motion for stay is granted in part and denied
in part. See TEX. R. APP. P. 29.3 (appellate court may make temporary orders necessary
to preserve parties’ rights pending disposition of interlocutory appeal); In re Geomet
Recycling LLC, 578 S.W.3d 82, 87 (Tex. 2019) (noting Texas Rule of Appellate Procedure
29.3 provides appellate court authority to issue stay orders); PlainsCapital Bank v.
Krasovec, No. 03-19-00808-CV, 2020 WL 1071363, at *1 (Tex. App.—Austin Mar. 5,
2020, order), disp. on merits, No. 03-19-00808-CV, 2020 WL 3163774, at *1 (Tex. App.—
Austin June 5, 2020, no pet.) (granting emergency motion to stay underlying proceedings
pending appeal of order denying motion to compel arbitration). To the extent that Mandell
seeks a stay of claims that have not been asserted against her or that this Court previously
stayed in its May 18, 2021 order, Mandell’s request for a stay is denied. To the extent that
Mandell seeks a stay of claims against her and relief that has not already been granted by
this Court, Mandell’s request for stay is granted.
       Thus, the proceedings in the trial court case number 473747-402, related to claims
asserted against Mandell, are stayed, including counts VII, VIII, IX, X, XI, and XIII in
David Mandell’s Third Amended Petition and Application for Temporary Restraining
Order and Temporary and Permanent Injunctions. This order does not stay or otherwise
impact the trial court proceedings, including any claims or causes of action not specifically

                                             2
identified in this order, or our May 18, 2021 order. Nothing in this order shall impact the
previous stay granted by this Court on May 18, 2021. This stay shall be in effect until the
disposition of this appeal or until further order of this Court.
       It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra________
                    Acting individually  Acting for the Court

Date: __May 27, 2021_____




                                            3